DETAILED ACTION
This Office action is in response to the election filed on 30 June 2022.  Claims 1-20 are pending in the application.  Claims 14-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, on which claims 1-13 are readable, in the reply filed on 30 June 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/24/20 have been cursory considered by the Examiner to the extent possible. Due to the large number and size of references submitted, the Examiner requests that the applicant point out which references are most relevant to the invention and wherein these reference material particularly important to the patentability of the claims can be found.
The following is an excerpt from MPEP 609:
"Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability."

Applicant is reminded of section 2004, paragraph 13, of MPEP.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v.Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yon et al., US PG pub. 20150372005 A1.
With respect to claim 1, Yon discloses semiconductor devices (CAA, fig. 7) located over a substrate (10, fig. 7); lower-level metal interconnect structures (30, fig. 7) electrically connected to a respective one of the semiconductor devices (CAA, fig. 7) and embedded within lower-level dielectric material layers (24, fig. 7) (see paragraph [0042]: “The peripheral circuit structure PS may constitute a part of a peripheral circuit configured to control operations of the cell array structure CS.”); a source contact layer (506, fig. 9) overlying the lower-level dielectric material layers (24, fig. 7); an alternating stack (GE and 110, fig. 7) of insulating layers and electrically conductive layers located over the source contact layer (506, fig. 9); and a memory stack structure (400, fig. 7) vertically extending through the alternating stack (GE and 110, fig. 7), wherein the memory stack structure (400, fig. 7) comprises a memory film (130, fig. 3a) and a silicon-germanium vertical semiconductor channel (140, fig. 3A) that contacts the memory film (130, fig. 3a), and the source contact layer (506, fig. 9) contacts a cylindrical portion of an outer sidewall of the vertical semiconductor channel (140, fig. 3A).
With respect to claim 2, Yon discloses wherein the source contact layer (506, fig. 9) comprises a silicon-germanium source contact layer (506, fig. 9).
With respect to claim 3, Yon discloses a first source-level silicon-germanium layer (502, fig. 9) located between the lower-level dielectric material layers (24, fig. 7) and the silicon-germanium source contact layer (506, fig. 9) and in contact with a bottom surface of the silicon-germanium source contact layer (506, fig. 9).
With respect to claim 4, Yon discloses wherein a bottommost surface of the vertical semiconductor channel (140, fig. 3A) is located below a horizontal plane including an interface between the first source-level silicon-germanium layer (502, fig. 9) and the silicon-germanium source contact layer (506, fig. 9).
With respect to claim 7, Yon discloses a second source-level silicon-germanium layer (508, fig. 9) located between the silicon-germanium source contact layer (506, fig. 9) and the alternating stack (GE and 110, fig. 7).
With respect to claim 8, Yon discloses a backside trench fill structure (174, fig. 7) contacting sidewalls of each layer within the alternating stack (GE and 110, fig. 7); and a silicon-germanium oxide plate contacting a sidewall of the second source-level silicon-germanium layer (508, fig. 9) and a surface of the silicon-germanium source contact layer (506, fig. 9).
With respect to claim 9, Yon discloses wherein: the vertical semiconductor channel (140, fig. 3A) has a doping of a first conductivity type; and the silicon-germanium source contact layer (506, fig. 9), the first source-level silicon-germanium layer (502, fig. 9), and the second source-level silicon-germanium layer (508, fig. 9) have a doping of a second conductivity type that is an opposite of the first conductivity type.
With respect to claim 10, Yon discloses a source-level insulating layer (110, fig. 9) contacting a top surface of the second source-level silicon-germanium layer (508, fig. 9); and a source-select-level conductive layer contacting a top surface of the source-level insulating layer (110, fig. 9) and a bottom surface of the alternating stack (GE and 110, fig. 7) and comprising a doped semiconductor material that is different from a material of the electrically conductive layers.
With respect to claim 11, Yon discloses wherein the memory film (130, fig. 3a) comprises a concave annular bottom surface (as shown in figure 13 trench 124) that contacts a convex annular surface (convex 128 layer in the trench 124, fig. 7) of the silicon-germanium source contact layer (506, fig. 9).
With respect to claim 12, Yon discloses additional memory stack structures (130 and 140, fig. 3A) vertically extending through the alternating stack and the silicon-germanium source contact layer (506, fig. 9), wherein: the memory stack structure (400, fig. 7) and the additional memory stack structures (130 and 140, fig. 3A) collectively comprise a three-dimensional array of memory elements;  the semiconductor devices comprise a peripheral circuit (PS, fig. 7) configured to control operation of the three-dimensional array of memory elements (¶0089); and a subset of the lower-level metal interconnect structures (30, fig. 7) comprise portions of electrically conductive paths between the semiconductor devices and the electrically conductive layers.  
With respect to claim 13, Yon discloses a retro-stepped dielectric material portion (120, fig. 7) overlying stepped surfaces of the alternating stack; and connection via structures (182, fig. 7) vertically extending through the retro-stepped dielectric material portion (120, fig. 7) and electrically connected to a respective one of the lower-level metal interconnect structures (30, fig. 7).  

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Yon et al., US PG pub. 20150372005, is related to a 3-D semiconductor memory device. Yon teaches semiconductor devices (CAA, fig. 7) located over a substrate (10, fig. 7); lower-level metal interconnect structures (30, fig. 7) electrically connected to a respective one of the semiconductor devices (CAA, fig. 7) and embedded within lower-level dielectric material layers (24, fig. 7); a source contact layer (506, fig. 9) overlying the lower-level dielectric material layers (24, fig. 7); an alternating stack (GE and 110, fig. 7) of insulating layers and electrically conductive layers located over the source contact layer (506, fig. 9); and a memory stack structure (400, fig. 7) vertically extending through the alternating stack (GE and 110, fig. 7), wherein the memory stack structure (400, fig. 7) comprises a memory film (130, fig. 3a) and a silicon-germanium vertical semiconductor channel (140, fig. 3A) that contacts the memory film (130, fig. 3a), and the source contact layer (506, fig. 9) contacts a cylindrical portion of an outer sidewall of the vertical semiconductor channel (140, fig. 3A), a first source-level silicon-germanium layer (502, fig. 9) located between the lower-level dielectric material layers (24, fig. 7) and the silicon-germanium source contact layer (506, fig. 9) and in contact with a bottom surface of the silicon-germanium source contact layer (506, fig. 9), however, Yon fails to disclose a dielectric cap structure including a stack of at least a first dielectric plate and a second dielectric plate, wherein the dielectric cap structure is embedded within the first source-level silicon-germanium layer and underlies the vertical semiconductor channel, as required in dependent claim 5. Claim 6 depends directly on claim 5, such that this claim is also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited prior art discloses various memory devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822